On Rehearing.
Appellant ably insists the evidence raises the issue of discovered peril. We adhere to the view that Jewell was never in a perilous position until he turned from Armstrong’s car and started across the road in the path of the approaching car driven by Anderson. Furthermore, Anderson was not required, to *331anticipate that Jewell would negligently go from Armstrong’s car and place himself in a dangerous position by stepping in front of the approaching car. Upon this phase of the case the rules announced in the following cases apply, viz.: Houston & T. C. Ry. Co. v. O’Donnell, 99 Tex. 636, 92 S. W. 409; Ft. Worth & D. C. Ry. Co. v. Shetter, 94 Tex. 196, 59 S. W. 533; Chicago, R. I. & G. Ry. Co. v. Wentzel (Tex. Civ. App.) 214 S. W. 710; Gulf, C. & S. F. Railway Co. v. Sullivan (Tex. Civ. App.) 168 S. W. 473; Ft. Worth & D. C. Railway Co. v. Harrison (Tex. Civ. App.) 163 S.W. 332.
The motion for rehearing is overruled.